Fitzgerald, J.
On May 12, 1906, plaintiff boarded one of defendant’s cars going north at Tenth street and Sixth avenue, paid his fare and immediately asked the conductor for a transfer to the Twenty-third street' crosstown line; a transfer was not given him, and he rode to Twenty-third street and again asked for a transfer and the conductor refused to give him one. He subsequently boarded a crosstown car at Twenty-third street and explained to the con*182ductor of that car the refusal of the conductor on the uptown Sixth avenue car to give him a transfer. This conductor demanded another fare which plaintiff paid. C. L. Rowe corroborates plaintiff’s statement as to the refusal of the conductor to give the transfer and as to the payment to conductor on the Twenty-third street crosstown line. As regards plaintiff’s statement that he was refused a transfer, it stands corroborated and absolutely uncontradicted. The only improbability suggested is claimed to be inferable from the fact that the complaint in the record is a mimeograph copy and tends to refute his statement that he saw a stenographer drawing up that complaint. A mimeograph complaint may be described' as a form of complaint applicable in a general way to a particular class of cases and is, therefore, nothing more than, a blank which, before it can be of service in a special instance, must be properly filled out. It is reasonably inferable and entirely reconcilable with plaintiff’s evidence on this subject that he may have seen the stenographer filling out such blanks. Moreover, his examination in chief showed a situation, as was said in Lewis v. N. Y. City Ry. Co., 50 Misc. Rep. 535, “ so common and so often before the courts that its mere narration carries with it an atmosphere of conviction of its truth.” Applying, therefore, the rule in Lewis v. N. Y. City Ry. Co., supra, judgment must be reversed and new trial granted with costs to appellant to abide the event.
Gildersleeve and Davis, JL, concur.
Judgnent reversed and new trial granted, with costs to appellant to abide event.